Title: To James Madison from Joel Barlow, 22 July 1812
From: Barlow, Joel
To: Madison, James


Dear Sir
Paris 22 July 1812
The copy of the encyclopedie in the president’s library goes no farther than the 56th. livraison inclusive. I take the liberty to enclose herewith a moniteur which will give you the present state of that work & the promise of its continuance & completion. There is no doubt but it will be when done a most complete & useful set of Dictionaries, on all the sciences.
If you will please to let me know whether you wish to have me procure & send the 21 livraisons wanting in your set to bring it up to the 77 already out, & to continue to receive the future ones, I will carefully follow your orders. I have the honor to be Dr. Sir your faithful servt.
J. Barlow
